299 F.2d 574
UNITED STATES of America, Appellee,v.Julian Marion SMITH, Defendant-Appellant.
No. 193.
Docket 27175.
United States Court of Appeals Second Circuit.
Argued February 7, 1962.
Decided February 7, 1962.

Appeal from narcotics conviction under 21 U.S.C.A. §§ 173 and 174 by the United States District Court for the Southern District of New York; Thomas F. Murphy, Judge.
David Klingsberg, Asst. U. S. Atty., Southern District of New York, New York City (Robert M. Morgenthau, U. S. Atty., and Sheldon H. Elsen, Asst. U. S. Atty., New York City, on the brief), for appellee.
Theodore Krieger, New York City, for defendant-appellant.
Before LUMBARD, Chief Judge, and WATERMAN and HAYS, Circuit Judges.
PER CURIAM.


1
We affirm in open court the appellant's conviction for violation of the narcotics laws, 21 U.S.C.A. §§ 173 and 174, by Judge Murphy on appellant's waiver of jury trial, as we find no merit in his claims of errors with respect to his arrest and the seizure of narcotics from his person and the fact that certain reports, which were not requested, were not made available.